RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 08a0402p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                         X
                                    Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                          -
                                                          -
                                                          -
                                                              No. 07-5837
             v.
                                                          ,
                                                           >
 BILLY ED KEMP,                                           -
                                  Defendant-Appellant. -
                                                         N
                           Appeal from the United States District Court
                         for the Western District of Tennessee at Jackson.
                          No. 05-10090—James D. Todd, District Judge.
                                   Submitted: October 30, 2008
                             Decided and Filed: November 14, 2008
             Before: MARTIN, DAUGHTREY, and KETHLEDGE, Circuit Judges.
                                       _________________
                                            COUNSEL
ON BRIEF: April Rose Goode, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Memphis,
Tennessee, for Appellant. James Wright Powell, ASSISTANT UNITED STATES ATTORNEY,
Jackson, Tennessee, for Appellee.
                                       _________________
                                           OPINION
                                       _________________
        KETHLEDGE, Circuit Judge. Defendant Billy Ed Kemp appeals his conviction for being
a felon in possession of a firearm. He argues that the district court erred in admitting evidence of
his prior convictions, and in failing to instruct the jury on his justification defense. We affirm.
                                                  I.
        Kemp was arrested in May 2005 with a .32 caliber derringer pistol in his pocket. He
previously had been convicted of several felonies, including two for taking indecent liberties with
a minor. Kemp was charged with being a felon in possession of a firearm that had traveled in
interstate commerce, in violation of 18 U.S.C. § 922(g)(1).
        Kemp did not contest any of the elements of this offense at trial. He stipulated to his status
as a felon, pursuant to Old Chief v. United States, 519 U.S. 172 (1997). He also admitted that he
possessed the gun, and did not dispute that it had traveled in interstate commerce. Kemp’s sole


                                                  1
No. 07-5837                 United States v. Kemp                                               Page 2


defense, instead, was that his possession of the gun was justified because he had taken it from an
intoxicated friend who might harm herself or others.
        Kemp’s version of the relevant events, as set forth in his testimony at trial, was as follows.
He testified that, on the night of his arrest, he was driving from Mississippi to Huntingdon,
Tennessee, to visit his brother in the hospital. Cheryl Pigg, a friend who was staying at his house,
joined him on the trip. A week before, Kemp had encouraged Pigg to purchase a gun to protect
herself from her ex-husband, who allegedly had threatened to kill her. She took Kemp’s advice,
purchasing the derringer, and then brought it with her on the trip to Tennessee. Pigg also brought
along a six-pack of “strawberry daiquiris,” of which, according to Kemp, she had consumed “one
and a half” before arriving at the hospital. Kemp says that she was intoxicated by then, and that he
himself had taken a “double-dose” of Xanax on the trip. Upon arriving at the hospital, Kemp told
Pigg that she could not bring the gun inside. As a result, she put the gun in the console of Kemp’s
pickup truck. On their way out of the hospital 45 minutes later, Kemp “noticed [Pigg] was kind of
stumbling, and she went to running her mouth a little bit, talking funny.” When they got back to the
truck, “she was just giggling and carrying on.” According to Kemp, he remembered that the gun
was in the console, “[a]nd it was in my mind, ‘I don’t think it’s a good idea for me to return the gun
back.’” Kemp took the gun out of the console and put it in his left front pocket. He was pulled over
soon thereafter for suspected drunk driving, and told the arresting officer that he possessed the gun.
        Why Kemp possessed the gun was disputed at trial. The arresting officer testified that Kemp
gave him two different explanations. Kemp initially told the officer that he needed the gun to
protect himself from “crackheads” who frequented an automotive repair shop that he owned. At the
police station, however, Kemp signed a written statement that read:
        Cheryl Pigg felt like her life was in danger because her ex-husband had made threats
        to kill her. We was walking around [the] store and she bought [a] .32 derringer. It’s
        her gun, not mine. Registered in her name, Cheryl Pigg. She asked me to hold on
        to [the] handgun, and I put in my pocket.
        Kemp offered yet another explanation at trial. He testified that, had he returned the gun to
Pigg:
        In her condition, most anything could have happened. The way she was feeling, she
        could have killed herself with the gun. And the emotional state she was in, the
        emotions she was going through at that time, she could have killed herself. She
        could have killed me. She could have let the gun go off and shot an innocent
        by-stander because the gun had never been fired. She didn’t even know how to
        operate the gun.
         Kemp further testified that he “just decided it would be best not to give the gun back to her,
to put it in my pocket until we got back to the house and she sobered up.”
          The government sought to impeach the credibility of Kemp’s testimony with evidence of his
prior convictions. The government had already read to the jury a stipulation that “at all times
relevant to the charges in this case . . . Kemp had previously been convicted of a felony, that is, a
crime punishable by a term of imprisonment exceeding one year[.]” Now the government sought
to tell the jury the names and dates of the convictions—namely, that Kemp had been twice convicted
in 1987 of taking indecent liberties with a minor. The district court allowed the impeachment.
Accordingly, during cross-examination, the government asked Kemp if he had been
“convicted . . . and sentenced to ten years for taking indecent liberties with a minor[.]” Kemp
admitted that he had. The government did not inquire any further into the nature of the offenses.
        At the close of trial, the court instructed the jury that:
No. 07-5837                United States v. Kemp                                               Page 3


       [Y]ou have heard the testimony that defendant was previously convicted of a crime
       punishable by more than one year in prison. This prior conviction was put into
       evidence for you to consider in evaluating the witness’s credibility. You may
       consider the fact that the witness who testified is a convicted felon in deciding how
       much of his testimony to accept and what weight, if any, it should be given.
       Kemp requested an additional instruction on his justification defense, arguing that he
possessed the firearm “to protect Ms. Pigg and himself.” The district court denied the request.
Thereafter, the jury convicted Kemp of being a felon in possession of a firearm, in violation of 18
U.S.C. § 922(g)(1).
       This appeal followed.
                                                  II.
                                                  A.
        Kemp argues that the district court erred in allowing the government to cross-examine him
regarding his prior convictions for taking indecent liberties with a minor. This argument rests on
Kemp’s contention that the prejudicial effect of those prior convictions exceeded their probative
value at trial. But Kemp did not make that contention to the district court. Our review of this issue,
therefore, is limited to determining whether the district court committed plain error. See United
States v. Oliver, 397 F.3d 369, 375 (6th Cir. 2005).
        A defendant’s prior conviction for “a crime punishable by imprisonment for a term
exceeding one year” is an element of a felon-in-possession charge. 18 U.S.C. § 922(g)(1). Evidence
of a defendant’s predicate conviction is therefore relevant in a felon-in-possession case. See Old
Chief, 519 U.S. at 186. Under Federal Rule of Evidence 403, however, in cases where the defendant
stipulates to his status as a felon for purposes of § 922(g)(1), the government may not refer to the
specific name or nature of the defendant’s prior convictions in its case-in-chief. See Old Chief, 519
U.S. at 186-87.
        But this protection can recede when a criminal defendant chooses to testify at trial. In that
event, it is possible, though not certain, that the defendant can “be cross-examined about his prior
convictions for the limited purpose of impeaching his testimony.” United States v. Perry, 512 F.2d
805, 806 (6th Cir. 1975). Whether the defendant can be so impeached is governed by Federal Rule
of Evidence 609(a)(1), which provides: “For the purpose of attacking the character for truthfulness
of a witness . . . evidence that an accused has been convicted of [a felony] shall be admitted if the
court determines that the probative value of admitting this evidence outweighs its prejudicial effect
to the accused.”
         The district court so determined here with respect to Kemp’s indecent-liberties convictions.
The court reasoned that “these are felonies which triggered the convicted felon status, that they are
close enough in time that their prejudicial effect does not outweigh the probative value. And while
it’s certainly prejudicial, it’s my judgment that the probative value of these felonies outweighs their
prejudicial effect.”
        We have our doubts about that finding. The mere fact that the indecent-liberties convictions
“triggered [Kemp’s] convicted felon status” adds little to their impeachment value. Moreover, in
every felon-in-possession case there is a prior conviction that “triggers” the defendant’s status. To
admit evidence of the conviction on that ground, therefore, would render Old Chief meaningless in
every such case where the defendant chooses to testify. We do not think the Supreme Court
intended that result.
No. 07-5837                United States v. Kemp                                                Page 4


        Nor does the “tim[ing]” of Kemp’s prior convictions tip the balance in favor of their
probative value. It is undisputed that the convictions fell within the time limit specified in Rule
609(b). But that merely allows the district court to conduct the balancing of probative value and
prejudicial effect specified in Rule 609(a)(1); it does not mean that the balancing, once conducted,
actually favors admission. The requirements of the two provisions are distinct; and that the time
limit of Rule 609(b) is met should not mean, perforce, that the balancing requirement of Rule
609(a)(1) is met as well.
        We are thus left to ask what impeachment value, exactly, was gained by having the jury
know not only that Kemp was a felon simpliciter—which they already knew—but that he was this
particular kind of felon. On this record we can see little or no such value at all. The district court’s
reasoning points to none in particular, and the government points to none. Moreover, the prejudicial
effect of the convictions’ names was significant. “[T]here can be no question that evidence of the
name or nature of the prior offense generally carries a risk of unfair prejudice to the defendant.” Old
Chief, 519 U.S. at 185. And in this case the names of those convictions—involving as they do
sexual contact with minors—were heavy with prejudice. The risk was that the jury would convict
Kemp, not on the merits of this case, but on the merits of his past ones.
        But these concerns were not presented to the district court in this case. To the contrary,
Kemp’s counsel stated that “the only real objection I have” to the admission of this evidence was
“the age” of the convictions. Thus, to some extent, the limitations of this record may reflect the fact
that Kemp did not argue below that the convictions’ prejudicial effect exceeded their probative
value. Had he so argued, the district court might have developed a more detailed record in support
of its ruling. Moreover, it is undisputed that Kemp’s credibility was central to his trial, thus
enhancing the importance of impeachment evidence generally. See United States v. Moore, 917 F.2d
215, 234-35 (6th Cir. 1990) (citing United States v. Gordon, 383 F.2d 936, 940 (D.C.Cir. 1967)).
       The better practice would have been for the district court to explain why, specifically, the
impeachment value of the names of Kemp’s convictions exceeded their prejudicial effect. But our
standard of review here is exceedingly deferential. And we cannot conclude that the district court’s
admission of those names was so manifestly incorrect as to amount to plain error.
                                                  B.
       Kemp has otherwise painted himself into a corner in this case. He stipulated to his status as
a felon, admitted possessing the firearm, and did not dispute that it had traveled in interstate
commerce. Which is to say, he essentially admitted committing the crime with which he was
charged. His only hope at trial lay—and now on appeal lies—with his putative justification defense.
        A justification defense “allows a defendant to escape responsibility despite proof that his
actions encompassed all the elements of a criminal offense.” United States v. Ridner, 512 F.3d 846,
849 (6th Cir. 2008). The defense arises only in “rare situations” and “should be construed very
narrowly.” United States v. Singleton, 902 F.2d 471, 472 (6th Cir. 1990).
        To be entitled to an instruction on the defense, a defendant must make a prima facie showing
as to each of the following five Singleton factors:
       (1) that defendant was under an unlawful and present, imminent, and impending
       threat of such a nature as to induce a well-grounded apprehension of death or serious
       bodily injury;
       (2) that defendant had not recklessly or negligently placed himself in a situation in
       which it was probable that he would be forced to choose the criminal conduct;
No. 07-5837                United States v. Kemp                                                Page 5


       (3) that defendant had no reasonable, legal alternative to violating the law, a chance
       both to refuse to do the criminal act and also to avoid the threatened harm;
       (4) that a direct causal relationship may be reasonably anticipated between the
       criminal action taken and the avoidance of the threatened harm; . . . and
       (5) [that the defendant] did not maintain the illegal conduct any longer than
       absolutely necessary.
Ridner, 512 F.3d at 850 (emphasis added; ellipses in original).
        The defendant’s initial burden in establishing these elements “is not a heavy one, and is met
even where there is weak supporting evidence” for the defense. Id. at 849. But a jury instruction
on justification “‘should not be given if [the defense] lacks evidentiary support or is based upon
mere suspicion or speculation[.]’” United States v. Newcomb, 6 F.3d 1129, 1132 (6th Cir. 1993)
(quoting United States v. James, 819 F.2d 674, 675 (6th Cir. 1987)). A district court “is certainly
not required to instruct the jury on a defense the theory of which is not even supported by the
testimony of the defendant adduced at trial.” United States v. Plummer, 789 F.2d 435, 438 (6th Cir.
1986). A justification instruction is proper, therefore, only “if the defendant produces evidence upon
which a reasonable jury could conclude by a preponderance of the evidence that each of the”
Singleton factors is met. Ridner, 512 F.3d at 850.
         Kemp failed to do that for at least four of the five Singleton factors. First, he produced no
evidence that he was under an imminent and impending threat of death or serious bodily injury when
he took the gun. No such threat existed when Kemp took the gun out of his truck’s console and put
it in his pocket. Pigg had not reached for the gun, or threatened him with it, or even acknowledged
it since leaving the hospital. Kemp’s own speculation about Pigg’s “emotional state” and ability to
handle the gun does not remotely support a finding of imminent threat. Nor does his testimony that
Pigg was intoxicated and “just giggling and carrying on[,]” and that he “just decided it would be best
not to give the gun back to her, to put in my pocket until we got back to the house and she sobered
up.” A felon is not free to take possession of a firearm merely because its owner is drunk.
       Second, Kemp’s testimony demonstrates that he recklessly put himself in the situation upon
which he now relies. Indeed, he helped create it. Kemp recommended that Pigg obtain the gun. He
knew she had the gun in her purse when she got in the truck with him. And he knew that she was
bringing a six-pack of “strawberry daiquiris” with her, and that she would drink them on the trip to
Tennessee.
       Third, the “keystone of the analysis is that the defendant must have no alternative—either
before or during the event—to avoid violating the law.” Singleton, 902 F.2d at 473 (emphasis
added). Kemp had plenty of alternatives here. If he thought Pigg was too intoxicated to be trusted
near her gun, he could have alerted the police, or remained in the hospital until she sobered up,
among other things. Instead, he chose to commit a new felony.
        Finally—even under Kemp’s view of the exigencies that night—he possessed the gun much
longer than necessary. Simply stated, Kemp “should have called the police” upon taking possession
of the gun. Singleton, 902 F.2d at 473. Instead, he kept it in his pocket until the police stopped his
vehicle and took the gun away.
       The district court was correct, therefore, in refusing to give a justification instruction. No
reasonable jury could have found that all of the elements of the defense—or even more than one of
them—were met in this case.
No. 07-5837              United States v. Kemp                                   Page 6


                                              III.
      For the foregoing reasons, we affirm the judgment of the district court.